Citation Nr: 1617901	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-19 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and a depressive disorder.

2.  Entitlement to service connection for melanoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to April 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A May 2008 rating decision denied service connection for a prostate disability and melanoma, and February and July 2010 rating decisions denied service connection for PTSD and PTSD claimed as depression, respectively.

The Veteran submitted a timely notice of disagreement (NOD) with the RO's May 2008 rating decision.  In an April 2010 rating decision, the RO granted service connection for adenocarcinoma of the prostate, that represents a full grant of the benefits sought as to a prostate disability.  A statement of the case was issued in April 2010 regarding service connection for melanoma, and the Veteran perfected his appeal of that claim in May 2010.  While this matter was not certified to the Board, the Board will accept jurisdiction of the claim for service connection for melanoma.

In August 2014, the Veteran testified during a hearing at the RO conducted by the undersigned regarding his claim for service connection for an acquired psychiatric disorder.  A transcript of the hearing is of record. 

The Board is mindful that a claim should be broadly construed and, thus, the instant claim for psychiatric disability has been recharacterized to encompass diagnoses beyond PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In written statements and oral testimony, the Veteran asserts that he was sexually assaulted in service in approximately March 1969, shortly after boarding the USS Gunston Hall.  See Board hearing transcript at page 4.  See also 5/16/13, Virtual VA entry, CAPRI, pp. 5, 21, 44; 4/10/10 VBMS Medical Treatment Record, Government Facility, p. 7; 11/18/09, VBMS, Correspondence, p.1; 7/23/09, VBMS, VA 21-0781a, Statement in Support of Claim for PTSD Secondary to Personal Assault, p.1.)  Four sailors accosted the Veteran as he left a shower, inserted a grease gun into his rectum, told him not to say anything, and left him.  

The Veteran also told treating clinicians that he was sexually assaulted as a child by a family member (5/16/13, Virtual VA entry, CAPRI, pp. 6, 21; 6/19/09 VBMS, Medical Treatment Record, Government Facility, p. 2).

VA outpatient records, dated from 2007-2013, include diagnoses of provisional PTSD, a depressive disorder, PTSD, and anxiety, not otherwise specified, rendered by a psychology intern, psychologist, and nurse practitioner (VBMS 6/19/09, Medical Treatment Record, Government Facility, p. 1; VBMS 7/22/09, Medical Treatment Record, Government Facility, p. 2; Virtual VA entry, 5/16/13, CAPRI, pp. 3, 4, 19, 24, 32).

In his November 2009 statement, the Veteran said that being on the ship was like being imprisoned, as he feared seeing his attackers.  He had blood in his stool for two weeks and pain for a month but did not discuss the incident with anyone.  He volunteered to go to Vietnam to get off the ship.  See Board hearing transcript at page 8.  

In his March 2011 NOD, the Veteran points to his volunteering to go to Vietnam as evidence of changed behavior as a consequence of his assault in service.  Service personnel records include a February 1970 note that he volunteered for Vietnam duty in January 1970 (11/24/09 VBMS, Military Personnel Record, p. 31).  

A September 6, 2012 VA mental health record prepared by a social worker indicates that the Veteran had no idea what to do (after the attack) as he was a from a small town and felt uneducated and unprepared, stating "I was in a strange world...had no idea what to and therefore very vulnerable." (5/16/13, Virtual VA entry, CAPRI, p. 21).  The social worker observed that "it is not at all surprising that [the Veteran] was not able to [report] the abuse at the time" and that the Veteran requested orders to Vietnam so he could get off the ship where the predators were.  The social worker commented, "that request itself may serve as indirect evidence that supports [the Veteran's] claim."

Supporting evidence of the stressor could consist of evidence of a change in behavior in response to the stressor, but a VA psychologist or psychiatrist did not comment on behavior changes.  38 C.F.R. § 3.304(f)(5) (2015).

A VA psychiatric examination is warranted to determine if the Veteran has a psychiatric disability that had its onset during active service.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 & n1 (Fed. Cir. 2011) (holding that under 38 C.F.R. § 3.304(f)(5) medical opinion evidence may be submitted for use in determining whether the occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination).

Recent medical records regarding the Veteran's treatment for a psychiatric disability in the VA Central Arkansas Health System since February 2013 should be obtained.

Regarding the Veteran's claim for service connection for melanoma, in May 2010, he requested a hearing at the RO before a decision review officer (DRO) (5/13/10 VBMS, Correspondence, p.1).  The Veteran has not had the requested hearing at the RO.  The Veteran has a right to the hearing.
 
Accordingly, the case is REMANDED for the following actions:

1. Obtain all medical records regarding the Veteran's treatment for a psychiatric disability in the VA Central Arkansas Health System since February 2013.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Schedule the Veteran for a VA psychiatric examination to determine whether the Veteran's psychiatric disorder, including PTSD, depression, or another disorder, related to service.  All indicated tests and studies should be conducted.  The claims file should be provided to the examiner.

a. The examiner should review the record and opine whether there is evidence of behavior changes in response to the reported sexual assault in service.  The examiner should consider service personnel records showing the Veteran's volunteering for Vietnam duty in January 1970.  Is this considered a marker?

b. The examiner should also opine whether each psychiatric disability present at any time since 2009 (to include PTSD, depressive disorder, and anxiety) is at least as likely as not due to an in-service stressor or other in-service disease or injury.

c. The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

d. The absence of evidence of treatment for PTSD, depression, or other psychiatric problems, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e. If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.

3. Schedule the Veteran for a hearing at the RO before a DRO regarding his appeal for service connection for melanoma.

4. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




